Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 1 of 9




         Exhibit *A"
                        Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 2 ofrNDEX
                                                                                  9   NO. :-54890/2020
NYSCEF DOC.   NO.   1                                                                    RECETVED NYSCEF   :   07   /0L/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK                                                 lndex No.:

         ANGELICA JIMENEZ,                                                   Plaintiff designates
                                              Plaintitf(s),                  COUNTY OF NEW YORK
                                                                             As the place of trial
                                                                             The basis of the venue is
                                                                             CPLR S503(c)
                               against
                                                                              SUMMONS

                                                                              CPLR S503(c)
                                                                              28 Liberty Street
                                                                              County of NEW YORK
          TARGET CORPORATION,
                                              Defendant(s)

         To the above-named defendant(s)

         yOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
         copy of your answer, or, if the complaint is not served with this summons, to serve a notice
         of airpearance, on the plaintiffs Attorney(s) within 20 days after the service of this
         summons, excluded of the day of service (or within 30 days after the service is complete if
         this summons is not personally delivered to you within the State of New York); and in case
         of your failure to appear or answer a judgment will be taken against you by default for the
         relief demanded in the comPlaint,

         Date: July 1,2020

                                                              Tttonh 7, -trind.et.-
                                                              Mark J. Linder, Esq.
                                                              HARMON, LINDER & ROGOWSKY
                                                              Attorneys for Plaintiff(s)
                                                              3 Park Avenue, Suite 2300
                                                              New York, NY 10016
         Defendants' address:

         TARGET CORPORATION
         c/o C T Corporation System
         28 Liberty Street
         NY, NY 1OOO5




                                                       1of8
                         Case 1:21-cv-02626 Document 1-1 Filed .tr
                                                               03/26/21 Page 3 ofINDEX
                                                                                   9   NO. L54890/2020
NYSCEF DOC.   NO.   1-
                                                                         RECETVED NYSCEF. 07 /0r/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
                                                             ----.--x
         ANGELICA JIMENEZ,
                                                      Plaintiff,

                           -against                                        VERIFIED
                                                                           COMPLAINT
                                                                           lndex No.:

         TARGET CORPORATION,
                                                      Defendant.


               Plaintiff complaining of the defendant herein, by his attorneys HARMON, LINDER &

         ROGOWSKY, respectfully sets forth and alleges as follows:

                                    AS AND FOR A FIRST CAUSE OF ACTION


         1.    That at the time of the commencement of this action defendant Target Corporation

         was a foreign business corporation that has duly filed its Certificate of lncorporation with

         the New York State Department of State and has declared the County of New York within

         the State of New York as its principle place of business in said Gertiflcate. Therefore,

         pursuant to CPLR $503(c), said county is the proper venue.

         Z.         Defendant TARGET CORPORATION was and still is a foreign business

         corporation organized in Minnesota and existing under and by virtue of the laws of the

         State of New York; additionally, said corporation is conducting business in the State of

         New York.

         3.         That the location that gave rise to this action was inside the Target Store located

         upon the lands and premises a|124 East Jericho Turnpike, Huntington Station, in the

         Coun$ of Suffolk and State of New York.

         4.         That the defendant owned, operated, managed, maintained and controlled a




                                                          2ofB
                                                                                   9 NO. a54890/2020
                         Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 4 ofrNDEX
NYSCEF DOC.   NO.   1                                                                  RECETVED NYSCEF   |   07   /0L/2020




         business that was open to and/or invited members of the public, including the plaintiff, to

         be its customers and Patrons.

         S.     That on March 2,2020 at approximately 9:30 pm while the plaintitf herein was

         lawfully walking at said location when the plaintiff was caused to slip and fall due to

         dangerous condition(s) including but not limited to the following: (1) defective floors; (2)

         water, slippery/foreign substances and/or debris on the floor; (3) absence of non-slip floor

         matting; (4) flooring materials that were excessively slippery; (5) presence of excessive

         wax and/or floor sealant; (6) flooring materials that were uneven, broken, cracked,

         dilapidated, etc. and/or (7) inadequate illumination and thereby sustaining severe injuries

         as hereinafter set forth, due to the negligence of the defendant herein.

         6.     The defendant, at all relevant times, and for many hours and days prior thereto,

         caused, created, allowed and/or permitted said dangerous condition to remain'

         7.     The defendant knew or should have known of said dangerous condition,

         8,         The defendant, at the time of the accident, negligently caused, created, allowed

         and/or permitted said dangerous condition and failed to take corrective action, The

         defendant had actual and constructive notice of the condition on the day of the accident.

         g,         That TARGET CORPORATION owned or leased said location.

          10. That TARGET CORPORATION                operated said location.

          11. That TARGET CORPORATION                managed said location.

          12. That TARGET CORPORATION                maintained said location.

          13. That TARGET CORPORATION                controlled said location.

          14. That TARGET CORPORATION                through its acts and/or omissions inadequately

          and/or improperly owned, operated, managed, maintained and controlled said location,




                                                         3ofB
                         Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 5 of]NDEX
                                                                                   9   NO. t54890/2020
NYSCEF DOC.   NO.   1                                                                   RECETVED NYSCEF. 07 /01"/2020




         15.    That TARGET CORPORATION through its acts and or omissions, negligently,

        carelessly, inadequately and or improperly repaired/cleaned/inspected and or failed to

         repair/clean/inspect said location.

         16.    That the defendant herein was at all times under a du$ to keep the aforementioned

         lands and/or premises in a safe, proper and secured manner to prevent injury to the

         plaintiff and others and free from dangerous conditions.

         17.    That the defendant, its agents, servants and/or employees thorough their acts

         and/or omissions were careless and negligent in the ownership, operation and control of

         the aforesaid premises; in causing, allowing and/or permitting the aforesaid premises to

         become and remain in dangerous condition, dilapidated, unmaintained, negligent,

         improper and/or unsafe condition; in failing to make proper, adequate, timely and

         necessary cleaning; in causing, allowing and/or permitting aforesaid premises to be and

         remain in a hazardous condition; in failing to make proper, timely and adequate inspection

         thereof; in failing to maintain the aforesaid premises in a proper manner; in the negligent

         and dangerous design, installation, maintenance and management of the aforesaid area;

         in failing to set up proper safeguards and/or barriers; in allowing and/or failing to amend a

         reoccurring condition and dangerous condition; in failing to warn persons laMully

         traversing the area of the aforesaid dangerous and hazardous condition; in failing to have

         sufficient and adequate manpower; in failing to protect invitee of said area; in creating a

         nuisance or trap; in failing to provide and/or use proper equipment; and in otherwise failing

         to use due care, caution and prudence on the premises'

         18.        That as a result of the foregoing, the plaintitf was caused to and did sustain severe

         and serious injuries and was required to seek and obtain medical care and attention in an




                                                          4of8
                        Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 6 ofINDEX
                                                                                  9   NO.                 1-54890   /2020
NYSCEF DOC.   NO.   1                                                                   RECEIVED NYSCEF.   07   /01-/2020




         effort to cure and alleviate same and, upon information and belief will be compelled to do

         so in the future.

         19.      That this occurrence and the injuries sustained by the plaintiff were caused by the

         negligence of defendant.

         20.      That this action falls within one or more of the exceptions set forth in Section 1602

         of the CPLR.

         21.      That by reason of the foregoing, plaintiff has been damaged in an amount which

         exceeds the jurisdictional limits of all lower courts that would otherwise have jurisdiction.

                                 Aq ANp FoR A SEC9ND CAUSE oF Acr!.g-.1!l
                                      oN FEHALF O.F THE PLAINTIFF

         22.     Plaintitf repeats and re-alleges each and every allegation contained in paragraphs

         "1" through "21", aS if the Same were fully hereinafter set fOrth at length.

         29.     That the defendant's conduct as earlier described was negligent and careless in inter

         alia:

                          (a)    Failing to take proper precautions for the safety and wellbeing of the

                                 plaintiff;

                          (b)    That the defendant was negligent in the hiring, screening, training,

                                 and supervising of its employees, agents, contractors, etc.,

                          (c)    Failing to adopt appropriate procedures for the protection of

                                 customers and patrons;

                          (d)    Negligence at law.

          24.       That the defendant should have known that its failure in such regards would cause

          harm.




                                                         5ofB
                         Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 7 ofrNDEX
                                                                                   9   NO.                   1"54890   /2020
NYSCEF DOC.   NO.   1                                                                  RECETVED NYSCEF   |    07   /0t/2020




         25.    That by reason of the foregoing, plaintiff has been damaged in an amount which

         exceeds the jurisdictional limits of all lower courts that would otherwise have jurisdiction'

                         WHEREFORE, plaintitf demands judgment against the defendant on the First

         and Second Causes of Action together with interest and the costs and disbursements of

         this action.

         Dated:         New York, New York
                        JulY 1 ,2020

                                                       Ttl,o'trJ..   g, fitx'do   L
                                                        Mark J, Linder, Esq
                                                        HARMON, LINDER & ROGOWSKY
                                                        Attorneys for Plaintiff
                                                        3 Park Avenue, 23rd Floor, Suite 2300
                                                        NewYork, NY 10016
                                                        ACD




                                                        5of8
                            Case 1:21-cv-02626 Document 1-1 Filed 03/26/21 Page 8 ofINDEX
                                                                                      9   NO. L54890/2020
NYSCEF DOC.   NO.     ]"                                                    RECEMD NYSCEF . 07 / 01'/2020




                                             ATTORNEY'S.VERIFICATION

         STATE OF NEW            YORK    )
                                       ) ss:
         couNw             oF NEW YORK )

                  l, the undersigned, am an attorney admitted to practice in the Courts of New York

         Stiate, and say that:

                  I am the attorney of record or of counsel with the attorney(s) of record for the

         plaintiff.

                  I have read the annexed SUMMONS AND VERIFIED COMPLAINT and know the

         contents thereof and the same are true to my knowledge, except those matters therein

         which are stated to be alleged on information and belief, As to those matters, I believe

         them to be true, My belief, as to those matters therein not stated upon knowledge is

         based upon the following:

                  lnterviews and/or discussions held with the plaintiff(s) and papers and/or

         documents in the file.

                  The reason I make this affirmation instead of the plaintiff is because said plaintiff

         resides oubide of the coung from where your deponent maintains his office for the

         practice of law.

         Dated:               New York, NY
                              July 1 ,2020
                                                             Ittanh?..Crnaon
                                                             Mark J, Linder, Esq.




                                                         7of8
                         Case 1:21-cv-02626 Document 1-1
                                                      0  Filed 03/26/21 Page 9 ofINDEX
                                                                                   9   NO. 1-54890/2020
NYSCEF DOC.    NO.   1                                                   RECEIVED NYSCEF, 07 /oI/2020




         lndex No.:                                                                  Year:

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         ANGELICA JIMENEZ,
                                                                                              Plaintiff(s)


                          -against-



         TARGET CORPORATION,
                                                                                              Defendant(s).

                                      VERIFIED SUM]UONS AND COMPLAINT

                                              HARMON, LINDER & ROGOWSKY
                                                      Attorneys for Plaintiff
                                                   3 Park Avenue, Suite 2300
                                                      NewYork, NY 10016
                                       Tel: (212) 732-3665 Fax: (212)732-1462
         lo:
         Attomey(s) for

         Service of a Copy of the within                                     is hereby admitted

         Dated:
                                                                            Attomeye for

         PLEASE TAKE NOTICE:


         NOT]CE OF              That the within is a (certified) true copy of a
         ENTRY                  entered in the office of the clerk of the Wthin named Court on                 20_

         NOTICE OF              that an Order of wfrich the wtthin is a true copy will be presented for settlement to the
         SETTLEMENT             Hon.                  one of the Judges of the withln named Court, on
                                                      20-, at              M,
         Dated

                                              HARMON, LINDER & ROGOWSKT
                                                      Attomeys for Plaintiff
                                                   3 Park Avenue, Suite 2300
                                                      NewYork, NY 10016
                                           Tel: (212) 732-3665 Fax: (212) 732-1462




                                                               SofB
